DETAILED ACTION
The Amendment filed on May 17th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Steven M. Jensen on August 13th, 2021. During the telephone conference, Mr. Jensen has agreed and authorized the Examiner to amend claims 1, 3-4, 6-7, 9-10, 14 & 16-17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 3-4, 6-7, 9-10, 14 & 16-17 as following:
Claim 1: (Currently Amended) An access device for accessing health information, comprising:
a memory storing a set of instructions; and
a processor configured to execute the set of instructions to cause the access device to perform:

; 
identifying and authorizing by the decentralized database , wherein the recorded authorization file comprises an authorization object and authorization time, and identifying and authorizing the user identification comprises matching the user identification with the authorization object or the authorization time; 
ratifying the access request of the health information; 
providing an instruction after identifying and authorizing the user identification;
acquiring encrypted health information from an access space of a centralized database based on the instruction; and


Claim 3: (Currently Amended) The access device of claim 1, wherein the user identification comprises a public key corresponding to the private key and the authorization object in the authorization file and recorded in the decentralized database, allowing the centralized database to use the public key to encrypt and store the health information into the access space of the centralized database, wherein the decentralized database identifies and authorizes the user identification by:
identifying whether the user identification, based on which the access device is identified, matches the authorization object of the authorization file, or
identifying whether time when the access device issues the access request matches the authorization time of the authorization file.

Claim 4: (Currently Amended) An access method for accessing health information, comprising:
identifying user identification to obtain a private key corresponding to the user identification;
issuing, based on the user identification, an access request of health information to a decentralized database; 
identifying and authorizing by the decentralized database , wherein the recorded authorization file comprises an authorization object and authorization time, and the decentralized database identifies and authorizes the user identification by matching the user identification with the authorization object or the authorization time; 
ratifying the access request of the health information; 
providing an instruction after identifying and authorizing the user identification;
acquiring encrypted health information from an access space of a centralized database based on the instruction; and
using the private key to decrypt the encrypted health information to obtain the health information.

Claim 6: (Currently Amended) The access method of claim 4, wherein the user identification comprises a public key corresponding to the private key and the authorization object in the authorization file and recorded in the decentralized database, allowing the centralized database to use the public key to encrypt and store the health information into the access space of the centralized database, wherein the decentralized database identifies and authorizes the user identification by: 
identifying whether the user identification, based on which the access device is identified, matches the authorization object of the authorization file, or
identifying whether time when the access device issues the access request matches the authorization time of the authorization file.

Claim 7: (Currently Amended) An access system for accessing health information, comprising:
a memory storing a set of instructions; and
a processor configured to execute the set of instructions to cause the access system to perform:
by a decentralized database an authorization file corresponding to health information and a public key corresponding to the authorization file, wherein the authorization file comprises an authorization object and authorization time;
by the decentralized database the health information, and using the public key to encrypt the health information to store encrypted health information into an access space of the centralized database; 
; 
identifying and authorizing by the decentralized database , wherein the decentralized database identifies and authorizes the user identification by matching the user identification with the authorization object or the authorization time; 
ratifying the access request of the health information; 
providing an instruction after identifying and authorizing the user identification; [[,]] and [[for]]
capturing the encrypted health information from the access space based on the instruction.

Claim 9: (Currently Amended) The access system of claim 8, wherein the public key corresponds to the private key and [[a]] the authorization object in the authorization file and is recorded in the decentralized database, and the private key is obtained by the access device identifying the user identification.

Claim 10: (Currently Amended) The access system of claim 9, wherein decentralized database identifies and authorizes the user identification by: 
identifying whether the user identification, based on which the access device is identified, matches the authorization object of the authorization file, or
identifying whether time when the access device issues the access request matches the authorization time of the authorization file.

Claim 14: (Currently Amended) An access method for accessing health information, comprising:
recording an authorization file corresponding to health information and a public key corresponding to the authorization file in a decentralized database, wherein the authorization file comprises an authorization object and authorization time;[[,]]
using the public key to encrypt the health information to store encrypted health information into an access space of a centralized database;
receiving an access request of the health information issued by an access device based on user identification;
identifying and authorizing the user identification of the access device based on the authorization file corresponding to the health information, wherein identifying and authorizing the user identification comprises matching the user identification with the authorization object or the authorization time; [[and]]
ratifying the access request of the health information; [[and]]
providing an instruction after the user identification is identified and authorized for the access device; and
acquiring the encrypted health information from the access space based on the instruction.

Claim 16: (Currently Amended) The access method of claim 15, wherein the public key corresponds to the private key and [[a]] the authorization object in the authorization file and is recorded in the decentralized database, and the private key is acquired by the access device identifying the user identification.

Claim 17: (Currently Amended) The access method of claim 16, wherein identifying and authorizing the user identification comprises:
identifying whether the user identification, based on which the access device is identified, matches the authorization object of the authorization file, or
identifying whether time when the access device issues the access request matches the authorization time of the authorization file.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
“a memory storing a set of instructions; and a processor configured to execute the set of instructions to cause the access device to perform: identifying user identification to obtain a private key corresponding to the user identification; issuing an access request of health information to a decentralized database based on the user identification; identifying and authorizing by the decentralized database the user identification based on a recorded authorization file corresponding to the health information, wherein the recorded authorization file comprises an authorization object and authorization time, and identifying and authorizing the user identification comprises matching the user identification with the authorization object or the authorization time;Therefore, the claims are allowable over the cited prior arts.
Claims 2-3, 5-6, 8-13 & 15-20 are allowed because of their dependence from independent claims 1, 4, 7 & 14.

           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 






/KHOI V LE/
Primary Examiner, Art Unit 2436